Citation Nr: 1111110	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  09-33 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a higher initial disability rating in excess of 10 percent for right knee degenerative arthritis, status-post ACL reconstruction with scar (right knee disability). 

2.  Entitlement to a higher initial disability rating for degenerative arthritis of the thoracolumbar spine, status-post spinal fusion and discectomy with scar, in excess of 20 percent from July 1, 2008 to September 24, 2009, and in excess of 40 percent from September 25, 2009.  

3.  Entitlement to a higher initial disability rating for a scar on the abdomen, in excess of 0 percent from July 1, 2008 to September 24, 2009, and in excess of 10 percent from September 25, 2009.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran, who is the Appellant, had active duty service from April 1987 to June 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, that granted service connection for right knee degenerative arthritis, status-post ACL reconstruction with scar, and assigned an initial disability rating of 10 percent; granted service connection for degenerative arthritis of the thoracolumbar spine, status-post spinal fusion and discectomy with scar, and assigned an initial disability rating of 20 percent; and granted service connection for a scar on the abdomen, and assigned an initial noncompensable (0 percent) disability rating.  In December 2008, the Veteran entered a notice of disagreement with the initial ratings assigned.  The issue of higher initial rating than 10 percent for right knee disability remains on appeal. 

In a November 2009 rating decision during the appeal, the RO granted a higher staged initial rating of 40 percent for the degenerative arthritis of the thoracolumbar spine disability, for the initial rating period from September 25, 2009, and granted a higher staged initial rating of 10 percent for scar of the abdomen for the initial rating period from September 25, 2009.  The Veteran subsequently withdrew the appeal as to these issues.  


FINDINGS OF FACT

1.  At no point during the initial rating period on appeal did the Veteran's right knee disability manifest with ankylosis of the knee, recurrent subluxation or lateral instability, dislocated semilunar cartilage, limitation of flexion to 30 degrees, limitation of extension to 15 degrees, or a combination of limitation of flexion to 45 degrees with limitation of extension to 10 degrees.

2.  In February 2010, the Veteran submitted a written statement indicating that he no longer wished to pursue an appeal for higher initial disability ratings for the low back disability and the scar on the abdomen.


CONCLUSIONS OF LAW

1.  The criteria for a higher initial disability rating, in excess of 10 percent, for right knee degenerative arthritis, status-post ACL reconstruction with scar, have not been met or approximated at any time during the entire initial rating period on appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, Part 4, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5260 (2010).  

2.  The criteria for withdrawal of an appeal on the issue of a higher initial disability rating for degenerative arthritis of the thoracolumbar spine, status-post spinal fusion and discectomy with scar, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).

3.  The criteria for withdrawal of an appeal on the issue of a higher initial disability rating for a scar on the abdomen have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a) (2010), VA has a duty to notify a claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant, and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  The record shows that a VCAA letter dated March 2008 provided the Veteran such notice.

The appeal for a higher initial rating than 10 percent for degenerative arthritis of the right knee arises from a disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

The Board also finds that there has been substantial compliance with the VCAA assistance provisions.  The record in this case includes service treatment records, VA examination reports, VA treatment records, and lay evidence.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case, and no further action is necessary.  See generally 38 C.F.R.  § 3.159(c).  No additional pertinent evidence has been identified by the Veteran.   

The Veteran was afforded a pre-discharge examination in March 2008 and a VA examination in September 2009 to address the level of disability of his right knee.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board notes that the examiners were provided with an accurate history, the Veteran's history and complaints were recorded, the examination reports set forth detailed examination findings in a manner that allows for informed appellate review under applicable VA laws and regulations, and the examiners offered the necessary findings.  Therefore, the Board finds the examinations to be sufficient and adequate for rating purposes.  Thus, further examination is not necessary.  For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the right knee initial rating issue remaining on appeal.


Right Knee Disability Initial Rating Analysis

The present appeal involves the Veteran's appeal for a higher initial disability rating in excess of 10 percent for service-connected degenerative arthritis of the right knee.  Disability ratings (evaluations) are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time, and different ratings can be assigned for different periods of time in a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

It should be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

The Veteran's service-connected degenerative arthritis of the right knee has been rated under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5003 and 5260.  Diagnostic Code 5003 addresses degenerative arthritis and provides that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  When the specific joint or joints involved is noncompensable under the appropriate Diagnostic Codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, the Veteran should be rated at 10 percent disabling with x-ray evidence of involvement of two or more major joints or two or more minor joint groups and 20 percent disabling with x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a.

The Board turns to the applicable Diagnostic Codes regarding limitation of motion of the knee.  Normal ranges of motion of the knee are to 0 degrees in extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, Plate II.

Under Diagnostic Code 5260, the limitation of flexion of the leg to 15 degrees warrants a 30 percent rating, to 30 degrees warrants a 20 percent rating, to 45 degrees warrants a 10 percent rating, and to 60 degrees warrants a noncompensable (0 percent) rating.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5261, the limitation of extension of the leg to 45 degrees warrants a 50 percent rating, to 30 degrees warrants a 40 percent rating, to 20 degrees warrants a 30 percent rating, to 15 degrees warrants a 20 percent rating, to 10 degrees warrants a 10 percent rating, and to 5 degrees warrants a noncompensable (0 percent) rating.  38 C.F.R. § 4.71a.  

After a review of all the evidence in this case, lay and medical, the Board finds that, at no point during the initial rating period on appeal did the Veteran's right knee disability manifest with limitations of motion or function that more nearly approximates the criteria for a higher disability rating of 20 percent, or that warrants separate compensable ratings of the right knee based on limitations of both flexion and extension, or that warrants a separate compensable disability rating for subluxation or instability of the right knee.  The Board finds that at no time during the initial rating period has the right knee disability manifested with ankylosis of the knee, recurrent subluxation or lateral instability, dislocated semilunar cartilage, limitation of flexion to 30 degrees, limitation of extension to 15 degrees, or a combination of limitation of flexion to 45 degrees with limitation of extension to 10 degrees.  38 C.F.R. § 4.71a. 

The evidence in this case includes a March 2008 pre-discharge examination report that reflects the Veteran reported swelling, locking, and constant pain of the right knee.  Upon examination, the examiner found tenderness and crepitus, but no edema, effusion, weakness, redness, heat, guarding of movement, or subluxation.  The right knee range of motion was measured from 0 degrees extension to 130 degrees flexion with no additional limitation due to pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  The examiner noted that the anterior and posterior cruciate ligaments stability test of the right knee is abnormal with slight instability.  The medial and lateral collateral ligaments stability test of the right knee was within normal limits.  

The Veteran was afforded another VA examination in September 2009.  The examiner noted a history of degenerative arthritis of the right knee with daily pain.  The Veteran complained of stiffness and swelling, but noted no history of giving way or dislocation.  Physical examination revealed no pain on range of motion of the right knee although he did have pain in the low back.  The VA examiner estimated that the Veteran's best range of motion of his right knee is 0 to 140 degrees and extension is -10 to 0 degrees during flare up and repetition.  

The record does not show any ankylosis and the Veteran's range of motion was at no point limited to 30 degrees flexion or 15 degrees extension, to warrant a higher rating of 20 percent for either limitation of flexion (Diagnostic Code 5260) or limitation of extension (Diagnostic Code 5261), or a combination of limitation of flexion to 45 degrees with limitation of extension to 10 degrees to warrant separate 10 percent ratings based on limitations of flexion and extension (Diagnostic Codes 5260 and 5261).  38 C.F.R. § 4.71a.  The measurements of right knee flexion and extension upon examination includes consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements, and also considers any weakened movement, excess fatigability, and incoordination.  

The Board has considered other possibly applicable diagnostic codes, to include Diagnostic Code 5257 requiring recurrent subluxation or lateral instability and Diagnostic Code 5258 requiring dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  38 C.F.R. § 4.71a.  The evidence does not support a separate rating under either of these codes.  The Board acknowledges that the March 2008 pre-discharge examination showed slight instability of the anterior and posterior ligaments, but it found no instability of the lateral ligaments, which is required by the rating code for a separate disability rating.  Additionally, no other evidence showed instability, subluxation, or dislocated semilunar cartilage, including lay evidence; at the September 2009 VA examination, the Veteran specifically denied symptoms of giving way or dislocation of the right knee.  

The Board also considers the possibility of a separate compensable rating for the scar on the Veteran's right knee.  A separate compensable (10 percent) disability rating is warranted for scars not of the head, face, or neck, that are deep and nonlinear covering an area of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.), scars not of the head, face, or neck, that are superficial and nonlinear covering an area of 144 square inches (929 sq. cm.) or greater, or scars that are painful or unstable.  38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, and 7804.  

In September 2009, the scar was described as 12 centimeters in length, smooth, nontender, nonadherent, and flat with no inflammation, edema, keloid formation, deformity, skin breaks, ulcerations, or functional limitation produced by the scar.  As the record fails to show any deep, nonlinear scar, a scar greater than 929 sq. cm., or a scar that is painful or unstable, the Board finds that a separate compensable rating is not warranted for the Veteran's right knee scar.  

Based on the analysis above, the Board finds that a preponderance of the evidence is against the claim for higher initial disability rating than 10 percent for right knee disability for any period of rating appeal.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration

To accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service, for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  The United States Court of Appeals for Veterans Claims has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008). The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the Veteran reported pain and limitation of motion due to the degenerative arthritis of the right knee.  As seen in the analysis above, the Board has considered these aspects of the Veteran's disability, and finds that the rating schedule (Diagnostic Codes 5003, 5256, 5260, 5261) adequately provides for ratings base on these symptoms or impairments.  Specifically, the Board has considered any additional functional limitation of motion due to pain, fatigue, or lack of endurance upon repetitive use as a result of the right knee disability.  Under 38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca, pain, weakened movement, excess fatigability and incoordination, which may cause additional limitation of motion or joint function, are made a part of the schedular rating criteria.  The Board notes that the VA examiner discussed the effect of pain and repetition in determining the Veteran's range of motion measurements, and the Board has also considered the Veteran's lay statements addressing his pain and limitations of motion. 

As the Board has considered all facets of the Veteran's right knee disability in its schedular analysis, the Board finds that the Rating Schedule adequately measures and contemplates these aspects of his service-connected disability.  As the rating schedule is adequate to rate the Veteran's service-connected right knee degenerative arthritis, status-post ACL reconstruction with scar, referral for extraschedular consideration is not warranted.

Withdrawal of Thoracolumbar Spine and Abdominal Scar Initial Rating Appeals

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  Withdrawal may be made by the appellant or by his authorized representative.  
38 C.F.R. § 20.204.

In February 2010, the Veteran submitted a written statement indicating that the Veteran no longer wished to pursue an appeal for a higher initial disability rating for degenerative arthritis of the thoracolumbar spine, status-post spinal fusion and discectomy with scar, or a higher  initial disability rating for a scar on the abdomen.  Specifically, the Veteran requested to drop his appeal relating to those service-connected disabilities.  For this reason, no allegations of errors of fact or law remain for appellate consideration of these initial rating issues.  Accordingly, the Board does not have jurisdiction to review the appeal of these issues, and they are dismissed.  


ORDER

A higher initial disability rating in excess of 10 percent for right knee degenerative arthritis, status-post ACL reconstruction with scar, is denied.

The appeal for a higher initial disability rating for degenerative arthritis of the thoracolumbar spine, status-post spinal fusion and discectomy with scar, in excess of 20 percent from July 1, 2008 to September 24, 2009, and in excess of 40 percent from September 25, 2009, is dismissed.

The appeal for a higher (compensable) initial disability rating for a scar on the abdomen, in excess of 0 percent from July 1, 2008 to September 24, 2009, and in excess of 10 percent from September 25, 2009, is dismissed.



____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


